DISSENT TO REFUSAL OF APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
CLINTON, Judge,
dissenting.
In rejecting appellant’s jeopardy claim the court of appeals found that “where, as in the instant case, the state’s charge of possession with intent to deliver and delivery required proof of two separate quantities of cocaine, there can be no double jeopardy issue because the statute allows prosecution for each instance.” Diaz v. State, 762 S.W.2d 701 (Tex.Cr.App.1988).
Without intimating what our own determination might be, I would grant the petition to consider this novel and significant question of jeopardy law.
Because the majority does not, I respectfully dissent.